*454The Supreme Court affirmed the judgment of the Court below on April 7, 1884, in the following opinion,
Per Curiam:
The evidence was ample to submit to the jury to find whether the work was done under the contract with the plaintiff in error. The jury have found that it was done under the new contract with him and not under a prior contract with Hutchinson. Such being the case, the rule making invalid a promise to pay the debt of another does not apply. It was the debt of the plaintiff in error and we see no error in the manner the case was submitted to the jury.
Judgment affirmed.